DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-17 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sugimura et al. (US 2009/0244363 A1).[claim 1]
Regarding claim 1, Sugimura discloses an imaging apparatus comprising: a casing having an inlet port and an exhaust port (Figures 4-5, Items 12 and 12b/12c; Paragraphs 0029-0031); at least one heat source disposed in the casing and including at least an image sensor (Figures 6 and 7, Item 36; Paragraphs 0034-0036); a fan that is disposed in the casing, takes in outside air through the inlet port, and blows out the taken-in outside air toward the exhaust port (Figures 6 and 7; Item 42; Paragraphs 0040-0050); and a display panel unit including a display panel and rotatably provided on the casing (Figure 4, Item 14), wherein the inlet port includes first and second inlet ports, and the entire second inlet port is provided in a portion of the casing that is covered by the display panel unit in a housed state when viewed in a facing direction between the display panel unit in the housed state and the casing (Figures 4 and 5).  Additionally see Figures 1-3 of Sugimura.[claim 2]
Regarding claim 2, Sugimura discloses the imaging apparatus according to claim 1, wherein the first and second inlet ports are disposed near an outer periphery of the display panel unit (Figures 4 and 5; top and bottom are near “outer periphery” of the display unit).[claim 3]
Regarding claim 3, Sugimura discloses the imaging apparatus according to claim 1, further comprising a heat sink that is thermally connected to the heat source and disposed between the exhaust port and the fan (Figures 6, 7 and 9, Item 44 or 46; Paragraphs 0040-0050).[claim 5]
Regarding claim 5, Sugimura discloses the imaging apparatus according to claim 1, wherein the exhaust port opens toward right of the casing in a front view of the casing (Figure 4-6; note when .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2017/0347034 A1) in view of Sugimura et al. (US 2009/0244363 A1).[claim 12]
Regarding claim 1, Iwasaki discloses an imaging apparatus comprising: a casing (Figures 1-3; Paragraph 0018; body) and an operation unit (e.g. Figure 1B; Items 73, 75-78) provided on a rear surface of the casing, wherein the rear surface of the casing has a depressed portion formed by depression of a portion adjacent to the operation unit (Figure 2, Item 44; Paragraph 0023).  However, Iwasaki does not disclose that the cases has an inlet port and an exhaust port; at least one heat source disposed in the casing and including at least an image sensor; a fan that is disposed in the casing, takes in outside air through the inlet port, and blows out the taken-in outside air toward the exhaust port; the inlet port includes first and second inlet ports, and at least the second inlet port of the first and second inlet ports is provided on the depressed portion.
Sugimura discloses an imaging apparatus which includes a casing having an inlet port and an exhaust port (Figures 4-5, Items 12 and 12b/12c; Paragraphs 0029-0031); at least one heat source disposed in the casing and including at least an image sensor (Figures 6 and 7, Item 36; Paragraphs 0034-[claim 13]
Regarding claim 13, Iwasaki in view of Sugimura teaches the imaging apparatus according to claim 12, further comprising a display panel provided on a bottom surface of the depressed portion, wherein the second inlet port is provided on the bottom surface of the depressed portion, and the display panel covers the second inlet port entirely when viewed in a facing direction between the bottom surface of the depressed portion and the display panel (Iwasaki, Figure 3D; Sugimura, Figure 4; note that in the position of Figure 3D the display would be provided on the bottom surface of the depressed surface and cover the ports when viewed in a facing direction as claimed).[claim 14]
Regarding claim 14, see the rejection of claim 13 above and further note that the display panel unit of Iwasaki in view of Sugimura includes a display panel which is rotatably provided in the casing and [claim 15]
Regarding claim 15, see the rejection of claims 12 and 3 above.[claim 17]
Regarding claim 17, Iwasaki in view of Sugimura discloses an imaging apparatus wherein the exhaust port opens toward right of the casing in a front view of the casing (see Sugimura, Figure 5; note that a plurality of ports are provided behind the display, some of which are on a left side of an arbitrary dividing line and some of which are on a right side of the dividing line; since the claim as written does not explicitly define the particular structure of the exhaust ports or describe how a right opening exhaust port would differ from any other exhaust port, this arrangement is believed to read on the claims as written).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (US 2009/0244363 A1) in view of Shibata et al. (US 2019/0385927 A1).[claim 4]
Regarding claim 4, Sugimoto discloses an imaging apparatus wherein the exhaust port and an duct face each other (Figure 6, Items 40/40a and 12b) and the heatsink includes a plurality of heat dissipation fins (Figure 6 and 9; Fins 44b and 46b).  However, Sugimoto does not explicitly disclose that the fan is a sirocco fan that includes a fan case having an air intake port and an air output port, and an impeller that is housed in the fan case and rotates around a rotation center line extending in a front-rear direction of the casing.  
Shibata discloses a fan that includes a fan case having an air intake port (Figure 2, Item 25; Figure 4B, Item 35a) and an air output port (Figure 44, output along direction F1), and an impeller that is housed in the fan case and rotates around a rotation center line extending in a front-rear direction of .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2017/0347034 A1) in view of Sugimura et al. (US 2009/0244363 A1) in view of Shibata et al. (US 2019/0385927 A1).[claim 16]
Regarding claim 16, see the rejection of claim 4 above.

Allowable Subject Matter
Claims 6-11 are allowed.[claims 6-11]
Regarding claims 6-11, while the prior art teaches similar systems (see discussion above), the prior art does not teach or reasonably suggest an imaging apparatus having the claimed configuration of a casing, fan and intake/exhaust ports wherein the casing includes a raised portion formed by a raising a portion adjacent to an operation unit, wherein at least a second intake port is provided on the raised portion as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/               Primary Examiner, Art Unit 2698